NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 14-4690
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                     KEVIN JONES,
                                       a/k/a Kev

                                         Kevin Jones,
                                           Appellant
                                     ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                          (D.C. No. 3-03-cr-00045-003)
                    District Judge: Hon. Malachy E. Mannion
                                 ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    October 8, 2015
                                   ______________

              Before: SHWARTZ, KRAUSE, and COWEN, Circuit Judges.

                                 (Filed: October 8, 2015)
                                     ______________

                                        OPINION

       
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
                                     ______________

SHWARTZ, Circuit Judge.

       Kevin Jones appeals from the revocation of his supervised release and the

imposition of a nine-month sentence of imprisonment. His appellate counsel argues that

his appeal presents no non-frivolous issues and moves to withdraw under Anders v.

California, 386 U.S. 738 (1967). We will grant the motion and affirm.

                                             I

       In 2004, Jones pleaded guilty in the District Court for the Middle District of

Pennsylvania to one count of possession of a firearm in furtherance of drug trafficking, in

violation of 18 U.S.C. § 924(c)(1)(A)(i). He received a sentence of ten years’

imprisonment followed by five years’ supervised release. He began his term of

supervised release on June 7, 2012, and jurisdiction over his supervised release was

transferred to the District Court for the Southern District of New York. In April 2013,

Jones’s conditions of supervised release were modified to include 100 hours of

community service as a result of his untruthfulness regarding his employment status. In

July 2013, Jones admitted to multiple violations of the conditions of his supervised

release, including failure to report to his probation officer and use of cocaine. The

District Court for the Southern District of New York revoked his supervised release and

imposed a sentence of four months’ imprisonment and four years’ supervised release.

Jones began this new term of supervised release on October 11, 2013.

                                             2
       Less than six months later, police officers in Scranton, Pennsylvania found Jones

in possession of marijuana and methamphetamine, and Jones thereafter pleaded guilty to

possession of a controlled substance. Based on this conduct and on Jones’s failure to

comply with his 100-hour community service obligation, the Probation Office in the

Southern District of New York filed a petition to revoke Jones’s supervised release.

Jurisdiction over the revocation proceeding was transferred, with Jones’s consent, to the

District Court for the Middle District of Pennsylvania pursuant to 18 U.S.C. § 3605.

       At the revocation hearing, Jones admitted to possessing a controlled substance and

failing to complete any portion of his 100-hour community service obligation. Both

Jones and his counsel addressed the District Court regarding his violations. The District

Court discussed Jones’s circumstances, including his lack of criminal history prior to his

2004 conviction, his difficulty finding employment after his release from prison, and the

nature of his supervised release violations, and imposed a within-Guidelines sentence of

nine months’ imprisonment followed by three years’ supervised release. Jones’s counsel

filed an appeal and a motion to withdraw, stating that there are no non-frivolous grounds

for an appeal.1




       1
        The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583. This
Court has jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
                                             3
                                                II

                                               A

       “Third Circuit Local Appellate Rule 109.2(a) reflects the guidelines the Supreme

Court promulgated in Anders to assure that indigent clients receive adequate and fair

representation.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Rule 109.2(a)

allows defense counsel to file a motion to withdraw and brief pursuant to Anders when

counsel has reviewed the record and concluded that “the appeal presents no issue of even

arguable merit.” When counsel submits an Anders brief, we determine: “(1) whether

counsel adequately fulfilled the rule’s requirements; and (2) whether an independent

review of the record presents any nonfrivolous issues.” Youla, 241 F.3d at 300 (citing

United States v. Marvin, 211 F.3d 778, 780 (3d Cir. 2000)). To determine whether

counsel has fulfilled the rule’s requirements, we examine the brief to see if it: (1) shows

that counsel has thoroughly examined the record in search of appealable issues,

identifying those that arguably support the appeal even if wholly frivolous, Smith v.

Robbins, 528 U.S. 259, 285 (2000); and (2) explains why the issues are frivolous,

Marvin, 211 F.3d at 780–81. If these requirements are met, we need not scour the record

for issues and the Anders brief guides our review. Youla, 241 F.3d at 300–01.

       Counsel’s Anders brief satisfies both elements, and an independent review of the

record reveals no nonfrivolous issues.2 First, the brief demonstrates a thorough


       2
           Jones did not file a pro se brief raising any additional arguments.
                                                4
examination of the record in search of appealable issues. It identifies potential issues on

appeal concerning the District Court’s jurisdiction, the sufficiency of the proof of the

supervised release violation, and the reasonableness of Jones’s sentence. Second, the

brief explains why these issues are frivolous in light of the governing law. Counsel’s

Anders brief is therefore sufficient, and we will proceed to review the issues counsel

identified.

                                               B

       The first issue counsel identified is whether the District Court properly exercised

jurisdiction following the case’s transfer from the District Court for the Southern District

of New York. This transfer—which Jones requested—was authorized by 18 U.S.C.

§ 3605, which provides that a district court “may transfer jurisdiction over a . . . person

on supervised release to the district court for any other district to which the person . . . is

permitted to proceed, with the concurrence of such court,” and that the transferee court

“is authorized to exercise all powers over the . . . releasee” under the relevant statutes. 18

U.S.C. § 3605. The fact that jurisdiction was transferred following Jones’s violations is

irrelevant under the plain terms of the statute. See, e.g., United States v. Adams, 723
F.3d 687, 689 (6th Cir. 2013) (collecting cases and “holding that 18 U.S.C. § 3605

authorizes a transferee court to revoke a term of a defendant’s supervised release for

violations committed prior to the transfer of jurisdiction”). Thus, the transferee court had

jurisdiction and no issues of arguable merit concerning jurisdiction exist.

                                               5
       The second issue counsel identified is whether the supervised release violations

were supported by sufficient proof. A court may revoke a term of supervised release if it

finds by a preponderance of the evidence that the defendant violated a condition of

supervised release. 18 U.S.C. § 3583(e)(3). Here, Jones’s conditions required that he

commit no crimes and that he complete 100 hours of community service. Jones admitted

on the record that he violated both of these conditions. There is no indication that his

admission was involuntary or untruthful, and there is no evidence that Jones did not in

fact commit either of the violations. Moreover, Jones’s commission of a state drug crime

was established by the record of his conviction for possession of a controlled substance.

See United States v. Poellnitz, 372 F.3d 562, 566 (3d Cir. 2004) (“In the normal course,

one might expect that if the court finds defendant was convicted of a crime, the court may

automatically revoke release based on the defendant’s commission of the underlying

offense.”). Thus, any challenge to the sufficiency of the evidence supporting the

violations lacks merit.

       The final issue counsel identified is whether Jones’s sentence reflects meaningful

consideration and reasonable application of the § 3553(a) factors. For a sentence

following revocation of supervised release to be reasonable, “the record must

demonstrate that the sentencing court gave meaningful consideration to . . . the § 3553(a)

factors” and “demonstrate that it reasonably applied those factors to the circumstances of

the case.” United States v. Bungar, 478 F.3d 540, 543 (3d Cir. 2007) (internal quotation

                                             6
marks and citations omitted). We affirm if “the final sentence . . . was premised upon

appropriate and judicious consideration of the relevant factors in light of the

circumstances of the case.” Id. (internal quotation marks and citation omitted).

Specifically with respect to sentences for supervised release violations, the primary

consideration is “the defendant’s breach of trust,” although courts must also “tak[e] into

account, to a limited degree, the seriousness of the underlying violation and the criminal

history of the violator.” Id. at 544 (internal quotation marks and citation omitted).

       Here, the sentence was procedurally reasonable as it was within the advisory

Guidelines range of three to nine months for his Grade C violation and his undisputed

criminal history category of I. Furthermore, the nine-month sentence was informed by

the District Court’s meaningful consideration of the applicable § 3553(a) factors. The

District Court discussed Jones’s limited criminal history, his difficulty securing

employment, and his track record while on supervised release, including his failure to be

truthful with the Probation Office, his commission of a crime, and his noncompliance

with his community service condition. The District Court also considered Jones’s breach

of trust, as demonstrated by his failure to comply with the sentencing judge’s

requirements while on supervised release, and sentenced him at the top of the Guidelines

range. See App. 55-56 (“Here you’re being sentenced based upon the fact you have

violated the conditions that were set by a judge you were to follow on your supervised

release . . . . You just don’t seem to be getting the message.”). Finally, the sentence was

                                              7
substantively reasonable. Jones demonstrated an inability to comply with his conditions

of supervised release, and the within-Guidelines sentence was not one “no reasonable

sentencing court would have imposed.” United States v. Tomko, 562 F.3d 558, 568 (3d

Cir. 2009) (en banc). Therefore, there is no issue of arguable merit with respect to the

reasonableness of Jones’s sentence.

                                            III

       For the foregoing reasons, we will grant counsel’s motion to withdraw and affirm.




                                             8